In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
Nos. 16-4153 & 18-2990
PRISCILLA RAINEY,
                                                     Plaintiff-Appellee,
                                  v.

JAYCEON T. TAYLOR,
                                                 Defendant-Appellant.
                     ____________________

            Appeals from the United States District Court
        for the Northern District of Illinois, Eastern Division.
              No. 15 C 6844 — Gary Feinerman, Judge.
                     ____________________

   ARGUED MARCH 25, 2019 — DECIDED OCTOBER 17, 2019
               ____________________

   Before WOOD, Chief Judge, and FLAUM and SYKES, Circuit
Judges.
    SYKES, Circuit Judge. Rapper Jayceon Taylor, better known
as “The Game,” starred in a VH1 television show called She’s
Got Game, an imitation of the long-running reality dating
series The Bachelor. While ﬁlming in Chicago in 2015, Taylor
took contestant Priscilla Rainey on an oﬀ-camera date at a
suburban sports bar. There Taylor sexually assaulted her by
repeatedly lifting her skirt, grabbing her bare buttocks and
2                                      Nos. 16-4153 & 18-2990

vagina, and “juggling” her breasts in front of a large crowd
of onlookers.
    Rainey sued Taylor for sexual battery. Taylor did not take
the litigation seriously. He evaded process, trolled Rainey on
social media, dodged a settlement conference, and did not
bother to show up at trial. His attorney asked for a continu-
ance, but the judge denied that request, dismissing Taylor’s
proﬀered excuse as an elaborate ruse. The judge instructed
the jurors that they could infer from Taylor’s absence that his
testimony would have been unfavorable to him. The jury
returned a verdict for Rainey, awarding $1.13 million in
compensatory damages and $6 million in punitive damages.
   Taylor moved for a new trial, challenging the denial of a
continuance, the missing-witness instruction, and the gen-
eral weight of the evidence. Alternatively, he sought a
remittitur of damages. The judge denied the motions. Taylor
appeals, reprising the arguments in his posttrial motions and
adding a claim of evidentiary error.
    We affirm. District judges have wide discretion to man-
age their proceedings and resolve evidentiary issues, and the
rulings here lie well within that discretion. Taylor has only
himself to blame for the missing-witness instruction, which
was plainly justified. The verdict is well supported by the
evidence, and we see no reason to disturb the jury’s deter-
mination of damages. The compensatory award is not
excessive under Illinois law, and the punitive award sur-
vives constitutional scrutiny.
                       I. Background
   Jayceon Taylor—a/k/a “The Game”—is an internationally
known, Grammy-nominated rap artist. For a brief time, he
Nos. 16-4153 & 18-2990                                      3

was also a minor reality-show star. Marrying the Game ran on
VH1 from 2012–2014 and chronicled the collapse of his
engagement to his longtime girlfriend and mother of his
children. When that show ended, his celebrity friends helped
him create another VH1 reality show called She’s Got Game,
which featured a competition among women who might be
a match for him.
    Priscilla Rainey, a realtor and entrepreneur from Florida,
was a contestant on She’s Got Game. In May 2015, while the
show was filming in Chicago, Rainey and Taylor went on an
off-camera date in apparent violation of the competition
rules. Taylor took Rainey to a suburban sports bar, and at
one point during the evening, they were on an elevated
stage in full view of club patrons. With a stage light shining
on them, Taylor lifted Rainey’s skirt and grabbed her bare
buttocks and vagina. She tried to break away, but he did it
again—this time lifting her rear end up and exposing her
intimate parts to the gawking crowd. As Rainey struggled to
push him away and lower her skirt, he grabbed her bare
buttocks and vagina a third time. He also grabbed and
“juggled” her breasts for the entertainment of the onlookers.
    Three days later Rainey confronted Taylor about the as-
sault. The two were on the show’s tour bus with other cast
members, and a film crew caught the entire exchange on
camera. The video begins with another contestant announc-
ing that Rainey had a secret date with Taylor (that’s cheat-
ing, as we said) and returned to the hotel visibly upset.
Rainey responded that she told the crew about it but no one
else. Taylor then reminded her that he had instructed her not
to mention it to anybody—and “don’t mention it means
don’t mention it.” A heated argument ensued. Rainey re-
4                                     Nos. 16-4153 & 18-2990

peatedly tried to tell him that she had a “problem” with
what had happened and was “bothered” by it. Taylor angri-
ly commanded her to keep quiet: “What you can do is be a
woman and shut up, like you can shut up right now.” She
did not shut up. Instead, she described the assault in graphic
detail. After an expletive-laden exchange, Taylor ordered her
to “[g]et off this bus before you get your ass strangled” and
threatened to “choke [her] ass up.”
   In August 2015, just before the show’s debut, Rainey
sued Taylor for sexual battery in federal court in Chicago.
Taylor repeatedly evaded service and otherwise tried to
obstruct and delay the litigation. Five process servers across
three states made multiple attempts to serve him with the
complaint and summons. One process server alone made
41 unsuccessful attempts to serve Taylor at his California
home. The district judge authorized alternative service. In
the meantime, the suit was widely reported in the press and
generated lots of chatter on social media.
    Taylor did not answer or otherwise plead, so on
February 1, 2016, the judge entered a default under
Rule 55(a) of the Federal Rules of Civil Procedure. Ten days
later Florida attorney Andrew Williams appeared for Taylor
and moved to quash service and set aside the default. The
judge denied the motion to quash but set aside the default
and scheduled trial for November 14, 2016. A magistrate
judge set a settlement conference for June 16 and ordered
Rainey and Taylor to appear in person. On June 2 Taylor
moved to reschedule the settlement conference, feigning
concern for his safety based on Chicago’s gun-violence
problem:
Nos. 16-4153 & 18-2990                                    5

      This past Memorial Day Weekend sadly almost
      70 people were shot in the city of Chicago. Due
      to high volume of violence and likelihood of
      reprisals due to such violence the Defendant
      has grave concerns for his safety and for those
      who assist him during his travels due to his ce-
      lebrity status.
The magistrate judge canceled the settlement conference for
other reasons. It was never rescheduled.
    Taylor’s dilatory conduct didn’t stop there. In July he
moved to transfer the case to either the Central District of
California or the Southern District of Florida. The judge
denied the motion. In September he moved to continue the
trial. The judge denied that motion as well. In October he
again moved for a continuance, which the judge likewise
denied. Meanwhile, Taylor railed against the lawsuit on
social media, insulting Rainey in exceedingly vulgar terms.
    Jury selection commenced as scheduled on Monday,
November 14. Taylor did not show up. Williams, his attor-
ney, assured the court that his client would be present the
next day. When trial resumed on Tuesday, Taylor was again
absent. Williams asked for a continuance, saying that he had
learned on Monday night that Taylor had an emergency
dental procedure that day. He produced a note from a
California dental clinic and invited the judge to call to
conﬁrm this excuse. The judge made the call, and an endo-
dontist explained that Taylor had “basically more or less a
root canal procedure, two of them” on Monday. It was not
clear from either the note or the call whether the dental
problem was a longstanding one or a sudden onset. The
endodontist explained that he was not Taylor’s regular
6                                    Nos. 16-4153 & 18-2990

dentist and did not know his history; rather, Taylor had
called his emergency line at about 6 p.m. on Sunday even-
ing.
    Rainey’s counsel responded by submitting several
screenshots from Taylor’s Snapchat account. The photos
depicted Taylor smoking something in a dark room under
pink neon lights at 2:44 a.m. on Monday, November 14. As
the judge described the images, it looked as if Taylor was
“out partying” in the middle of the night just a few hours
after he placed a call to an “emergency dental hotline” and a
few hours before he was due in court in Chicago. The judge
denied the continuance motion, stating that Taylor’s actions
were “indicative of somebody who had no intention of
appearing” at trial.
    On Wednesday Taylor again did not appear. Williams
renewed his continuance motion and oﬀered copies of
airline and hotel reservations as evidence of Taylor’s intent
to attend trial. The judge noted that the ﬂight times—leaving
Los Angeles on Monday at 11:25 p.m., arriving in Chicago at
5:12 a.m. on Tuesday; and leaving Chicago on Wednesday at
7:50 p.m.—didn’t align with the expected week-long trial
schedule. And the lone hotel room listed on the reservation
couldn’t accommodate Taylor and the three people traveling
with him. The judge again denied the continuance motion,
concluding that Taylor’s “dental emergency” excuse was a
“ruse.” Trial continued through Friday. Taylor never showed
up.
   Among other evidence, Rainey oﬀered her own testimo-
ny about the sexual assault and its aftermath; the video of
the tour-bus confrontation; and documentary and other
evidence of damages, including testimony from a colleague
Nos. 16-4153 & 18-2990                                        7

who corroborated the emotional pain she suﬀered and the
lingering eﬀects of the assault on her personal and profes-
sional life. Williams put on a brief defense for his missing
client, including calling a witness who testiﬁed from
California by videoconference. Tellingly, he did not ask the
court’s permission for Taylor to testify by videoconference.
   When both sides rested on Friday, Williams renewed the
continuance motion, citing the same grounds as before. He
did not submit an aﬃdavit from Taylor or a dental profes-
sional to substantiate his claim that the dental procedure was
an emergency. The judge again denied the motion.
    In light of Taylor’s absence, the judge gave the following
jury instruction: “Defendant Jayceon Terrell Taylor was
mentioned at trial but did not testify in person in court. You
may, but are not required to, assume that Mr. Taylor’s
testimony would have been unfavorable to Mr. Taylor.” The
jury returned a verdict for Rainey, awarding $1.13 million in
compensatory damages and $6 million in punitive damages.
   Taylor moved for a new trial on several grounds. He
again attacked the denial of a continuance and the related
missing-witness instruction. He also argued that the jury’s
verdict was against the weight of the evidence. Alternatively,
he sought a remittitur of damages. The judge denied the
motions and entered judgment on the jury’s verdict.
                         II. Discussion
    Taylor challenges three of the judge’s rulings during trial:
(1) the denial of a continuance; (2) the decision to give the
missing-witness instruction; and (3) the admission of the
video of the tour-bus confrontation. He also repeats his
posttrial claim that the jury’s verdict is against the weight of
8                                       Nos. 16-4153 & 18-2990

the evidence. Alternatively, he argues that the compensatory
and punitive awards are excessive and should be vacated or
reduced.
A. Refusal to Reschedule the Trial
    Taylor’s first argument is a challenge to the denial of his
several continuance motions. We review continuance rulings
under the deferential abuse-of-discretion standard. Research
Sys. Corp. v. IPSOS Publicité, 276 F.3d 914, 919 (7th Cir. 2002).
“The decision concerning whether to grant a continuance is
left to the broad discretion of the district court,” id. (quota-
tion marks omitted), and “[t]he occasions for intervention
are rare,” United States v. Winbush, 580 F.3d 503, 508 (7th Cir.
2009) (quotation marks omitted).
    The judge was well within his discretion to refuse to
grant a continuance. Taylor’s claim that he had a dental
emergency on Sunday was not substantiated by reliable
evidence and was hard to take seriously given Taylor’s
evasive litigation conduct and the Snapchat photos. A good-
faith litigant would have notified his counsel immediately if
a true emergency prevented his appearance at trial. Yet
Williams did not learn about Taylor’s dental procedure until
Monday night. And he submitted no affidavit from Taylor or
a dental professional to substantiate the claimed emergency.
When Taylor was still a no-show by mid-week, Williams
produced airline and hotel reservations in a last-ditch effort
to show that his client intended to attend the trial. But the
dates did not match the trial schedule, and the lone room
reservation was obviously insufficient to accommodate
everyone in Taylor’s travel entourage.
Nos. 16-4153 & 18-2990                                        9

   The Snapchat posts, moreover, gave the judge good rea-
son to doubt that Taylor’s dental issue was a true emergen-
cy. The screenshots showed Taylor smoking something
under pink neon lights in the middle of the night just a few
hours after he called a dental emergency hotline and a few
hours before he was due in court in Chicago. Add to this mix
Taylor’s evasion of service and other dilatory conduct
during the litigation, and the judge was quite understanda-
bly unconvinced.
    Taylor insists that the note from the dentist’s office and
the judge’s phone call to the endodontist should have been
enough to win a continuance. But the judge was justified in
treating this information with skepticism. It remained un-
clear whether Taylor’s dental issue was a previously known
condition or a sudden-onset emergency—a material fact in
evaluating whether this was a good-faith excuse for skipping
trial or just a ruse. Taylor also argues that the judge gave too
much weight to the Snapchat posts. He objects that the
screenshots are not clear enough to establish that he is in fact
the person in the photos. And he tries to create doubt by
noting that his staff can also post to his Snapchat account.
But it’s not our role to reweigh the evidence. The judge
carefully considered the entire record and made a reasonable
judgment that Taylor was unjustifiably absent. We find no
error.
B. Missing-Witness Instruction
    Relatedly, Taylor challenges the missing-witness instruc-
tion. This argument is woefully undeveloped; no legal
authority is cited. We could call that a waiver, see Lewis v.
Mills, 677 F.3d 324, 332 (7th Cir. 2012), but the argument also
clearly fails on the merits. District judges have broad discre-
10                                         Nos. 16-4153 & 18-2990

tion to decide whether to give a missing-witness instruction.
Hoffman v. Caterpillar, Inc., 368 F.3d 709, 716 (7th Cir. 2004).
We’ve said the instruction is appropriate if the proponent
establishes that “the missing witness was peculiarly in the
power of the other party to produce.” Oxman v. WLS-TV,
12 F.3d 652, 661 (7th Cir. 1993). If “the witness is physically
available only to the opponent,” the instruction is warrant-
ed. Id.
    The judge used our pattern missing-witness instruction.
See FEDERAL CIVIL JURY INSTRUCTIONS OF THE SEVENTH
CIRCUIT § 1.19 (2005 rev.). Though it’s framed for use in a
case involving a missing nonparty witness, the instruction
certainly fits this situation. Taylor was in complete control of
his own appearance at trial. His choice to stay away for the
duration of the trial carried consequences, one of which was
the likelihood that the judge would give a missing-witness
instruction. The judge was on solid ground in giving this
instruction.
C. Video of the Tour-Bus Confrontation
    Over Taylor’s objection, the judge admitted the video of
the tour-bus confrontation between Rainey and Taylor.1
Taylor renews his objection on appeal, arguing that the
video was unfairly prejudicial under Rule 403 of the Federal
Rules of Evidence. See FED. R. EVID. 403 (permitting the
district court to exclude relevant evidence “if its probative
value is substantially outweighed by a danger of … unfair
prejudice”). We give special deference to the judge’s applica-

1 Though we use the singular “video,” we note for completeness that it
was actually a combination of three recordings, each of which captured
the tour-bus confrontation from a diﬀerent angle.
Nos. 16-4153 & 18-2990                                      11

tion of Rule 403’s balancing test; we will reverse only if “no
reasonable person could take the view adopted by the trial
court.” Davies v. Benbenek, 836 F.3d 887, 889 (7th Cir. 2016)
(quotation marks omitted).
    Taylor doesn’t come close to clearing this high bar. The
video had obvious probative value on the key question
before the jury: whether to credit Rainey’s testimony that
Taylor sexually assaulted her. Taylor’s reaction when she
confronted him is telling. He angrily ordered her to “shut
up” just as she was on the brink of divulging what hap-
pened during the unauthorized private date. When she
finally spilled the details of the assault, there is no denial;
instead, Taylor erupted in a torrent of profanities, ordered
her off the bus, and threatened to “strangle” and “choke”
her. This conduct reflects consciousness of guilt.
    The video was also relevant as impeachment evidence.
Though Taylor did not appear at trial, Rainey played parts
of his recorded deposition testimony for the jury, including a
passage in which he denied that Rainey confronted him
about the assault on the tour bus. The video exposes this
deposition testimony as false.
    Finally, as the judge aptly noted, the video helped the ju-
ry to evaluate the parties’ body language and credibility
soon after the assault: “The plaintiff’s and the defendant’s
interactions after … the incident … can be probative for the
jury in deciding who is telling the truth, what they say to
one another, how they react, their facial expressions.” We
agree with the judge’s assessment that this video evidence
had substantial probative value.
12                                     Nos. 16-4153 & 18-2990

    And the judge appropriately balanced the probative val-
ue against the risk of unfair prejudice. Taylor complains that
the jury saw a “scuffle” featuring pervasive foul language.
But the recording captured both parties using profanity and
engaging in a scuffle. Taylor also suggests that the jury
might have been distracted or misled by the slang he used
during the confrontation. But he does not say how his
language might have been misinterpreted. Like the district
judge, we see little risk that the video could have induced
the jury to decide this case on an improper basis. United
States v. Klebig, 600 F.3d 700, 713 (7th Cir. 2009).
D. Weight of the Evidence
   Taylor next asks us to order a new trial because the jury’s
verdict is against the weight of the evidence. Once again, our
review is deferential; we will reverse the judge’s denial of a
new trial only if we find an abuse of discretion. Clarett v.
Roberts, 657 F.3d 664, 674 (7th Cir. 2011). “A new trial should
be granted only when the record shows that the jury’s
verdict resulted in a miscarriage of justice or where the
verdict, on the record, cries out to be overturned or shocks
our conscience.” Id. (quotation marks omitted).
    This verdict is neither conscience-shocking nor unjust.
Quite the contrary. Rainey’s testimony about the sexual
assault went largely unimpeached. A security guard for the
VH1 show provided some corroboration, testifying that he
encountered Rainey crying in the hotel hallway soon after
her return from the sports bar. We’ve already described the
strong probative value of the tour-bus confrontation video.
And the missing-witness instruction permitted the jury to
draw an adverse inference from Taylor’s nonappearance.
The jury’s liability finding is well supported by the evidence.
Nos. 16-4153 & 18-2990                                        13

E. Compensatory Damages
    Next up is Taylor’s claim that the compensatory damages
are excessive. We review the judge’s denial of a remittitur
for abuse of discretion. See Gracia v. SigmaTron Int’l, Inc.,
842 F.3d 1010, 1022 (7th Cir. 2016). In rejecting Taylor’s
argument, the judge noted some confusion in our caselaw
about the applicable standard for reviewing a jury’s com-
pensatory award in cases involving state-law claims. He’s
right; we haven’t always been clear about whether state or
federal law controls. Compare Naeem v. McKesson Drug Co.,
444 F.3d 593, 611 (7th Cir. 2006) (applying state law), with
Jutzi-Johnson v. United States, 263 F.3d 753, 759 (7th Cir. 2001)
(suggesting in dicta that the federal standard applies); see
also Arpin v. United States, 521 F.3d 769, 777 (7th Cir. 2008)
(same). We take this opportunity to clarify.
    The Supreme Court has held that state-law standards for
evaluating a jury’s compensatory award are substantive, not
procedural, for purposes of Erie analysis. Gasperini v. Ctr. for
Humanities, Inc., 518 U.S. 415, 432 (1996). Accordingly, when
a federal jury awards compensatory damages in a state-law
claim, state law determines whether that award is excessive.
Smart Mktg. Grp. v. Publ’ns. Int’l Ltd., 624 F.3d 824, 832 (7th
Cir. 2010); accord 19 CHARLES ALAN WRIGHT & ARTHUR R.
MILLER, FEDERAL PRACTICE AND PROCEDURE § 4511 (3d ed.
2016).
     So Illinois law controls. The main difference between the
Illinois and federal standards is that the latter considers
whether the compensatory award is “roughly comparable to
awards made in similar cases,” Pickett v. Sheridan Health Care
Ctr., 610 F.3d 434, 446 (7th Cir. 2010), while “the clear weight
of Illinois authority … reject[s] the ‘comparison’ concept,”
14                                          Nos. 16-4153 & 18-2990

Tierney v. Cmty. Mem’l Gen. Hosp., 645 N.E.2d 284, 289 (Ill.
App. Ct. 1994); accord Richardson v. Chapman, 676 N.E.2d 621,
628 (Ill. 1997). Under Illinois law it’s neither necessary nor
appropriate to evaluate a jury’s compensatory award against
awards in similar cases; a comparative analysis is not part of
the state framework. Rather, remittitur is appropriate “only
when a jury’s award falls outside the range of fair and
reasonable compensation, appears to be the result of passion
or prejudice, or is so large that it shocks the judicial con-
science.” Klingelhoets v. Charlton-Perrin, 983 N.E.2d 1095,
1113 (Ill. App. Ct. 2013). Conversely, remittitur “should not
be ordered if the award falls within the flexible range of
conclusions which can reasonably be supported by the
facts.” Id. at 1113–14 (quotation marks omitted).
    The jury’s $1.13 million award represents a fair and rea-
sonable compensation for this intentional tort; it also finds
adequate support in the facts established at trial. 2 The jury
heard extensive testimony from Rainey about the severe
emotional distress she experienced and her subsequent
treatment for anxiety, nightmares, and depression. She also
explained how Taylor’s aggressive response when confront-
ed on the tour bus made her feel “violated, degraded, [and]
attacked” all over again. Her business partner testified that
the assault took a serious toll on Rainey’s personal and
professional life. And the jury was given documentary
evidence in the form of her medical history and therapy


2 The award is the sum of seven individual compensatory awards: $6,100
for past medical expenses; $24,000 for future medical expenses; $500,000
for future loss of normal life; $100,000 for past pain and suﬀering;
$200,000 for future pain and suﬀering; $100,000 for past emotional
distress; and $200,000 for future emotional distress.
Nos. 16-4153 & 18-2990                                        15

bills. We owe “a decent respect for the collective wisdom of
the jury,” Mejia v. Cook County, 650 F.3d 631, 633 n.1 (7th Cir.
2011) (quotation marks omitted), and there’s more than
enough here to support its assessment of compensatory
damages.
    Taylor challenges the compensatory award in three ways.
First, he claims it lacks sufficient evidentiary support be-
cause none of Rainey’s treating physicians or therapists
testified at trial. But Illinois doesn’t require expert testimony
to establish damages of this kind. See, e.g., Thornton v.
Garcini, 928 N.E.2d 804, 809 (Ill. 2010) (“The absence of
medical testimony does not preclude recovery for emotional
distress.”); Rainey v. City of Salem, 568 N.E.2d 463, 469 (Ill.
App. Ct. 1991) (explaining that expert testimony is not
necessary to prove future medical expenses). Next, Taylor
criticizes Rainey’s testimony as “logically insufficient to
support her battery claims and damages sought.” This is just
a rehash of his argument against liability. And finally, Taylor
asserts that the award is out of line with awards made in
similar cases. But as we said, Illinois law rejects the use of
comparisons.
F. Punitive Damages
    Lastly, Taylor claims that the punitive award of $6 mil-
lion violates the Due Process Clause. We review this ques-
tion of law de novo. Estate of Moreland v. Dieter, 395 F.3d 747,
756 (7th Cir. 2005). The Supreme Court has established three
“guideposts” for testing an award of punitive damages for
compliance with due process: (1) the reprehensibility of the
defendant’s conduct; (2) the disparity between the actual
harm suﬀered and the punitive award; and (3) the diﬀerence
between the award authorized by the jury and the penalties
16                                     Nos. 16-4153 & 18-2990

imposed in comparable cases. See BMW of N. Am., Inc. v.
Gore, 517 U.S. 559, 575 (1996). Our evaluation of these factors
favors aﬃrming this award.
   The ﬁrst factor—the reprehensibility of the defendant’s
conduct—is the most important. Id. We consider whether
      the harm caused was physical as opposed to
      economic; the tortious conduct evinced an in-
      diﬀerence to or a reckless disregard of the
      health or safety of others; the target of the con-
      duct had ﬁnancial vulnerability; the conduct
      involved repeated actions or was an isolated
      incident; and the harm was the result of inten-
      tional malice, trickery, or deceit, or mere acci-
      dent.
State Farm Mut. Auto. Ins. Co. v. Campbell, 538 U.S. 408, 419
(2003). We presume that Rainey was made whole by the
compensatory award, so punitive damages are justiﬁed only
if Taylor’s culpability “is so reprehensible as to warrant the
imposition of further sanctions to achieve punishment or
deterrence.” Id.
    That standard is clearly satisﬁed here. Taylor’s conduct
was deeply reprehensible. He lifted Rainey’s skirt, grabbed
her bare buttocks and vagina, and exposed these most
intimate of her body parts to a large crowd—not once but
three times. He also “juggled” her breasts as if to entertain
the onlookers. This was a particularly degrading act of
sexual objectiﬁcation. The conduct satisﬁes several of the
variables identiﬁed in State Farm: (1) it was an intentional
inﬂiction of physical harm; (2) it demonstrated a reckless
disregard for Rainey’s health and safety; and (3) Taylor
Nos. 16-4153 & 18-2990                                       17

continued to grope and expose Rainey’s most intimate body
parts even after she protested, so his misconduct was both
repetitious and malicious. In short, Taylor knew Rainey “was
suﬀering but continued to abuse” her. See Estate of Moreland,
395 F.3d at 757 (observing that the “prolonged nature” of an
assault “compounded” the plaintiﬀ’s suﬀering and “exacer-
bate[d] the reprehensibility of [the defendants’] behavior”).
    That Taylor’s cruelty continued after the assault com-
pounded Rainey’s pain and humiliation. We’ve already
described his aggressive response when she confronted him
on the tour bus. But that’s not all. Taylor also launched a
series of vile public attacks against Rainey on social media.
For instance, after she ﬁled this suit, Taylor viciously insult-
ed her in a public Instagram post. Depicting himself as a
ﬁghter wearing boxing gloves, Taylor called Rainey a
“thirsty Gatorade mascot of a transvestite”; accused her of
having “a history of a lot of other ‘Tranny Panty’ activity”;
and claimed that she sued him because she was eliminated
from the She’s Got Game competition. (There’s more, but we
see no need to repeat Taylor’s most vulgar insults.) The
Instagram post concludes with this: “See you in court Mister
Rainey.” On these facts it’s abundantly clear that Taylor’s
conduct warranted further sanction.
   Moving to the second guidepost, the ratio between the
compensatory and punitive damages is not unreasonable.
The Supreme Court has declined to set a ﬁxed ratio to limit
punitive damages; indeed, the Court’s observations on this
subject do not provide much guidance. Compare State Farm,
538 U.S. at 425 (noting that “few awards exceeding a single-
digit ratio between punitive and compensatory damages …
will satisfy due process”), with Gore, 517 U.S. at 581 (suggest-
18                                    Nos. 16-4153 & 18-2990

ing that a punitive award four times larger than the compen-
satory award “might be close to the line … of constitutional
impropriety”) (quotation marks omitted). Our job is to
“police a range, not a point.” Mathias v. Accor Econ. Lodging,
Inc., 347 F.3d 672, 678 (7th Cir. 2003).
    The punitive award is approximately six times the com-
pensatory award. We’ve upheld similar ratios in the past.
See, e.g., Gracia, 842 F.3d at 1025 (approving a 5:1 ratio);
Neuros Co. v. KTurbo, Inc., 698 F.3d 514, 520 (7th Cir. 2012)
(aﬃrming a 5:1 ratio while opining that the award was still
“too small”). We’ve even upheld higher ratios. See, e.g.,
Mathias, 347 F.3d at 676–78 (aﬃrming a 37:1 ratio); Lampley v.
Onyx Acceptance Corp., 340 F.3d 478, 485–86 (7th Cir. 2003)
(ﬁnding a 9:1 ratio acceptable).
    To be sure, many of these cases involved much smaller
compensatory awards, which is a relevant factor. See State
Farm, 538 U.S. at 425 (noting that when “compensatory
damages are substantial,” then a “lesser ratio” can be justi-
ﬁed under the Constitution). But the truly egregious nature
of Taylor’s conduct supports the size of this punitive award
even with the signiﬁcant compensatory award. The sheer
maliciousness of the tort is extreme. And the public humilia-
tion of this assault, combined with Taylor’s post-assault
insults and threats, warrant a substantial punitive award.
   The ﬁnal guidepost—the diﬀerence between the award
authorized by the jury and the penalties imposed in compa-
rable cases—doesn’t change our conclusion. Taylor’s entire
argument on this point comprises only a few sentences, so
again we could ﬁnd a waiver. But even if the punitive award
is higher than those in comparable cases, this guidepost
generally deserves less weight than the other two. Kemp v.
Nos. 16-4153 & 18-2990                                        19

AT&T Co., 393 F.3d 1354, 1364 (11th Cir. 2004); see also Willow
Inn, Inc. v. Pub. Serv. Mut. Ins. Co., 399 F.3d 224, 238 (3d Cir.
2005) (“[W]e are reluctant to overturn the punitive damages
award on [the] basis [of the third guidepost] alone.”). The
punitive award raises no constitutional concerns.
                                                      AFFIRMED